In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐3574 
FULTON DENTAL, LLC, 
                                                   Plaintiff‐Appellant, 

                                   v. 

BISCO, INC., 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 15 C 11038 — Edmond E. Chang, Judge. 
                      ____________________ 

     ARGUED FEBRUARY 21, 2017 — DECIDED JUNE 20, 2017 
                 ____________________ 

   Before WOOD, Chief Judge, and FLAUM and ROVNER, Circuit 
Judges. 
    WOOD, Chief Judge. In recent years, the Supreme Court has 
twice addressed the question whether an unaccepted offer to 
a person seeking to represent a class is capable of mooting ei‐
ther  the  putative  representative’s  claim  or  the  claims  of  the 
class as a whole. See Campbell‐Ewald Co. v. Gomez, 136 S. Ct. 
663 (2016); Genesis Healthcare Corp. v. Symczyk, 133 S. Ct. 1523 
(2013). The case now before us presents yet another variation 
2                                                       No. 16‐3574 

on that theme. Our putative class representative, Fulton Den‐
tal, LLC, received an unsolicited fax  from  Bisco,  Inc., and  it 
has sued for damages under the Telephone Consumer Protec‐
tion Act (TCPA), 47 U.S.C. § 227 et seq. Before Fulton moved 
for class certification, Bisco tried to moot its claim by tender‐
ing an offer that (Bisco says) gives Fulton all of the individual 
relief  it  could  possibly  expect.  This  offer,  however,  was  not 
submitted pursuant to Federal Rule of Civil Procedure 68, as 
were the offers in Genesis and Campbell‐Ewald. Instead, Bisco 
tried to use Rule 67, which allows a party to deposit a pay‐
ment with the court. The district court concluded that Bisco’s 
maneuver was enough to moot Fulton’s individual claim and 
to disqualify it from serving as a class representative, and so 
it dismissed the entire action. We conclude, however, that this 
step was premature, and so we return the case to the district 
court for further proceedings. 
                                  I 
    Fulton’s case against Bisco arose after Bisco faxed to Fulton 
a  generic,  unsolicited  advertisement  for  its  dental  products. 
The TCPA prohibits such contacts, unless one of several ex‐
ceptions applies, such as a previous business relationship or 
use of certain approved ways to obtain the fax number. In ad‐
dition, the sender must include an opt‐out notice in clear and 
conspicuous  language.  Violations  of  the  TCPA  can  be  re‐
dressed with statutory damages of $500 per negligent viola‐
tion, or $1,500 per willful violation. Fulton filed a complaint 
against Bisco on December 8, 2015. In it, Fulton sought statu‐
tory damages for two alleged violations (lack of consent and 
omission of the opt‐out notice), injunctive relief banning fu‐
ture violations, and certification of a class (to be represented 
No. 16‐3574                                                         3

by Fulton) of all those who had similarly received faxes from 
Bisco. 
    On January 18, 2016, before Fulton had filed a motion for 
class  certification,  Bisco  made  Fulton  an  offer  of  judgment 
pursuant to Federal Rule of Civil Procedure 68. The offer was 
for $3,005 plus accrued costs, and it included an agreement to 
have the requested injunction entered against it. Two days af‐
ter Bisco’s offer was filed, the Supreme Court decided Camp‐
bell‐Ewald, in which it held that “an unaccepted settlement of‐
fer  or  offer  of  judgment  does  not  moot  a  plaintiff’s  case.” 
136 S. Ct. at 672. Taking its cue from that language, Fulton re‐
jected Bisco’s offer on January 24, because the offer provided 
no relief to the rest of the class. Bisco then tried another tack: 
it moved for leave to deposit $3,600 with the district court un‐
der Rule 67. This sum represented what Bisco regarded as the 
maximum possible damages Fulton could receive, plus $595 
for fees and costs. In light of that fact, along with its renewed 
acquiescence to the injunction, Bisco argued that the deposit 
had  made  Fulton’s  claim  moot,  and  that  the  district  court 
should  thus  enter  judgment  in  Fulton’s  favor  on  the  moot 
claims for $3,600 plus the injunction. Fulton opposed the lat‐
ter motion, on the ground that this was not a proper use of 
Rule 67 and that the simple deposit of funds could not moot 
the case.  
    The  district  court  granted  Bisco’s  motion.  It  treated  the 
Rule 67 deposit of funds as the equivalent of giving the money 
directly to Fulton, and it treated Bisco’s offer to submit to the 
injunction as the equivalent of a commitment that it already 
had  stopped  sending  the  offending  faxes.  The  language  of 
mootness appears throughout the order, but the court para‐
doxically ordered relief on the merits. Fulton has appealed. 
4                                                        No. 16‐3574 

                                  II 
    If Bisco’s deposit of money into the court’s registry had the 
effect of mooting this appeal, we would be in a strange situa‐
tion: there would no longer be a case or controversy between 
the parties, and we would need to dismiss the action on that 
basis. In essence, Bisco is arguing that it has forced a settle‐
ment that moots the case, along the same lines as the Supreme 
Court faced in U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 
513 U.S. 18 (1994). There the Court held that the power to or‐
der vacatur of the lower court’s decision remains, even if the 
case  has  become  moot.  Id.  at  21.  In  the  normal  case,  Bonner 
Mall continued, “mootness by reason of settlement does not 
justify vacatur of a judgment under review.” Id. at 29. But the 
Court did not hold that the district court could take steps on 
the  merits,  as  opposed  to  steps  designed  to  wrap  up  a  case 
such as an award of costs or a decision on vacatur. To the con‐
trary, it said “[o]f course, no statute could authorize a federal 
court to decide the merits of a legal question not posed in an 
Article III case or controversy.” Id. at 21.  
    A  decision  that  a  certain  amount  of  damages  should  be 
paid and that an injunction should be entered is quintessen‐
tially a ruling on the merits of a case. The logic of Bisco’s po‐
sition is that all it had to do was deposit the estimated dam‐
ages with the court in order to moot the case. It overlooks the 
fact that once the case is moot, the court lacks power to enter 
any judgment on the merits. Logically, money paid into the 
court’s  registry  would  either  stay  there  for  five  years,  after 
which  it  would  escheat  to  the  United  States,  see 
No. 16‐3574                                                             5

28 U.S.C. § 2042, or perhaps  Bisco could ask the  court to  re‐
turn it. Neither of those outcomes would be very satisfactory 
to Fulton, nor to Bisco if escheat were the result. 
   Mootness, plainly, is not the correct legal concept for the 
course of events that took place here. See Chapman v. First In‐
dex, Inc., 796 F.3d 783, 786 (7th Cir. 2015) (circulated to the full 
court under 7th Circuit Local Rule 40(e)). Bisco is instead talk‐
ing about something more like accord and satisfaction or pay‐
ment, both  affirmative defenses recognized  by  Federal Rule 
of Civil  Procedure 8(c)(1). Bisco  insists that its  Rule 67  pay‐
ment somehow erased any claim that Fulton may have had 
against it. In order to decide whether that is true, we find it 
helpful  to  take  a  closer  look  at  Campbell‐Ewald,  which  inti‐
mated that such a payment might have legal effects. 
    The  question  before  the  Court  was  whether  “an  unac‐
cepted offer to satisfy the named plaintiff’s individual claim 
[is] sufficient to render a case moot when the complaint seeks 
relief on behalf of the plaintiff and a class of persons similarly 
situated.” Campbell‐Ewald, 136 S. Ct. at 666. Notably, nothing 
in this question is necessarily limited to a settlement offer pre‐
sented pursuant to Federal Rule of Civil Procedure 68, which 
sets  out  special  rules  that  include  the  “stick”  of  liability  for 
post‐offer costs for an offeree who gambles on trial and wins 
less than the offer. See FED. R. CIV. P. 68(d). To the contrary, the 
Court drew no distinction between unaccepted Rule 68 settle‐
ment offers and other unaccepted settlement or  contract of‐
fers. It wrapped up its discussion of this issue with the follow‐
ing paragraph: 
            In sum, an unaccepted settlement offer or of‐
        fer of judgment does not moot a plaintiff’s case, 
6                                                           No. 16‐3574 

        so the District Court retained jurisdiction to ad‐
        judicate Gomez’s complaint. That ruling suffices 
        to  decide  this  case.  We  need  not,  and  do  not, 
        now decide whether the result would be differ‐
        ent  if  a  defendant  deposits  the  full  amount  of 
        the  plaintiff’s  individual  claim  in  an  account 
        payable to the plaintiff, and the court then en‐
        ters  judgment  for  the  plaintiff  in  that  amount. 
        That  question  is  appropriately  reserved  for  a 
        case in which it is not hypothetical. 
136 S. Ct. at 672.  
     Bisco  was  quick  to  test  the  issue  left  open  by  Campbell‐
Ewald. The $3,600 it paid into the district court’s registry rep‐
resented, in its view, an amount that fully satisfies Fulton’s in‐
dividual claim, either if the “offer” is accepted or if acceptance 
is irrelevant. It argues that by following the Supreme Court’s 
roadmap  (as  it  sees  it),  it  mooted  Fulton’s  claim  and  at  the 
same time destroyed Fulton’s ability to serve as a class repre‐
sentative. In so arguing, it has assumed that by reserving com‐
ment on this situation, the Supreme Court meant to say that a 
proposed settlement structured this way could be forced on a 
plaintiff. 
     That is a risky assumption; it is normally best to take the 
Court at its word and recognize that it reserves issues when 
they are not necessary to the decision in the case before it and 
will benefit from further attention. We begin our inquiry with 
a  closer  look  at  Rule  67.  On  its  face,  it  is  just  a  procedural 
No. 16‐3574                                                       7

mechanism that allows a party to use the court as an escrow 
agent. Here is what it says, in its entirety:  
       (a) Depositing Property. If any part of the relief 
           sought is a money judgment or the disposi‐
           tion of a sum of money or some other deliv‐
           erable  thing,  a  party—on  notice  to  every 
           other party and by leave of court—may de‐
           posit with the court all or part of the money 
           or  thing,  whether  or  not  that  party  claims 
           any of it. The depositing party must deliver 
           to  the  clerk  a  copy  of  the  order  permitting 
           deposit. 
       (b) Investment  and  Withdrawing  Funds. 
           Money paid into court under this rule must 
           be deposited and withdrawn in accordance 
           with 28 U.S.C. §§ 2041 and 2042 and any like 
           statute. The money must be deposited in an 
           interest‐bearing  account  or  invested  in  a 
           court‐approved,  interest‐bearing  instru‐
           ment. 
FED. R. CIV. P. 67. Sections 2041 and 2042 do not give any party 
an unrestricted right to remove money from the court’s regis‐
try. Section 2041 permits “the delivery of [deposited] money 
to the rightful owners upon security, according to agreement 
of parties, under the direction of the court.” Section 2042 be‐
gins with the unequivocal statement that “[n]o money depos‐
ited under section 2041 of this title shall be withdrawn except 
by order of court.”  
8                                                         No. 16‐3574 

    The First Circuit has held that “[t]he core purpose of Rule 
67 is to relieve a party who holds a contested fund from re‐
sponsibility for disbursement of that fund among those claim‐
ing some entitlement thereto.” Alstom Caribe, Inc. v. George P. 
Reintjes Co., 484 F.3d 106, 113 (1st Cir. 2007). What Rule 67 is 
not  is  a  vehicle  for  determining  ownership;  that  is  what  the 
underlying litigation is for. Bisco itself seems to have recog‐
nized this: after the district court entered its judgment, Bisco 
indicated  that  it  might  request  the  return  of  any  leftover 
funds.  That  alone  suggests  that  Bisco  did  not,  as  Campbell‐
Ewald suggested, “deposit[] the full amount of the plaintiff’s 
individual  claim  in  an  account  payable  to  the  plaintiff.” 
136 S. Ct. at 672.  
    From a broader perspective, we see no principled distinc‐
tion between attempting to force a settlement on an unwilling 
party through Rule 68, as in Campbell‐Ewald, and attempting 
to force a settlement on an unwilling party through Rule 67. 
In either case, all that exists is an unaccepted contract offer, 
and as the Supreme Court recognized, an unaccepted offer is 
not binding on the offeree. Justice Thomas’s opinion concur‐
ring  in  the  judgment  in  Campbell‐Ewald  does  not  help  Bisco 
either. He would have relied on the common law of tenders, 
under which “a mere offer of the sum owed is insufficient to 
eliminate a court’s jurisdiction to decide the case to which the 
offer  related.”  136  S.  Ct.  at  674  (Thomas,  J.,  concurring).  At 
common law, he said “a plaintiff was entitled to deny that the 
tender was sufficient to satisfy his demand and accordingly 
go on to trial.” Id. at 675 (internal quotation marks and brack‐
ets omitted). That is just what Fulton is trying to do: it is say‐
ing that its suit is about more than the statutory damages to 
which it believes it is entitled; it is also about the additional 
reward that it hopes to earn by serving as the lead plaintiff for 
No. 16‐3574                                                           9

a class action. Nothing forces it to accept Bisco’s valuation of 
the latter part of the case.  
     It is also inaccurate to say that the court’s registry is “an 
account payable to the plaintiff.” Id. at 672 (majority opinion). 
It is nothing like a bank account in the plaintiff’s name—that 
is, an account in which the plaintiff has a right at any time to 
withdraw funds. As both Rule 67 and 28 U.S.C. §§ 2041 and 
2042 recognize, funds can be withdrawn from the court’s reg‐
istry only under the control of, and with the permission of, the 
court. The fact that the 1983 amendments to Rule 67 clarified 
that a deposit into the court is permissible even if the deposi‐
tor maintains an interest in the funds, which occurs (for ex‐
ample)  in  many  statutory  interpleader  actions  under 
28 U.S.C. § 1335, does not mean that the court’s registry func‐
tions  as  an  individual  account.  Once  the  funds  are  inter‐
pleaded, they will be released to the parties who have proven 
an entitlement to them. The Rule simply acknowledges that 
one of those parties may be the original depositor.  
     Our conclusion here follows not just from Campbell‐Ewald, 
but  also  from  our  decision  in  Chapman,  supra,  796  F.3d  783. 
Chapman was another TCPA suit, and it too involved an effort 
by the defendant to pick off a plaintiff with a Rule 68 offer of 
judgment. Chapman differs from our case in that the class ac‐
tion  there  dropped  out  of  the  case  before  the  Rule  68  offer, 
whereas here the Rule 67 deposit attempted to eliminate Ful‐
ton while it was still trying to represent a class. That distinc‐
tion, however, is not relevant to the issue before us. Like Ful‐
ton, Chapman never replied to the offer, which lapsed accord‐
ing to its terms. Just as in this case, the defendant argued that 
its  offer  mooted  Chapman’s  personal  claim,  and  just  as  we 
have done, the court rejected that argument. Finally, the court 
10                                                       No. 16‐3574 

noted that even though the case was not moot, other hurdles 
still existed, including a possible affirmative defense of pay‐
ment, estoppel, or waiver. The same can be said here. And this 
is  not  an  unimportant  point:  if  it  turns  out  that  the  named 
plaintiff really has no personal stake in the litigation, the dis‐
trict judge might well question whether it is the appropriate 
champion for the class.  
                                  III 
    The fact that Fulton’s claim is not moot means both that its 
own claim remains alive and that the door is still open to a 
motion for class certification. We note that our sister circuits 
have held “that a named plaintiff in a proposed class action 
for monetary relief may proceed to seek timely class certifica‐
tion where an unaccepted offer of judgment is tendered in sat‐
isfaction of the plaintiff’s individual claim before the court can 
reasonably be expected to rule on the class certification mo‐
tion.” Lucero v. Bureau of Collection Recovery, Inc., 639 F.3d 1239, 
1250  (10th  Cir.  2011);  accord  Pitts  v.  Terrible  Herbst,  Inc., 
653 F.3d 1081, 1091–92 (9th Cir. 2011); Sandoz v. Cingular Wire‐
less  LLC,  553  F.3d  913,  920–21  (5th  Cir.  2008);  Richardson  v. 
Bledsoe, 829 F.3d 273, 282–84 (3d Cir. 2016). We have observed 
that the safest way to preserve the option of serving as a class 
representative is to file a prophylactic motion for class certifi‐
cation at the time the lawsuit is filed, see Damasco v. Clearwire 
Corp., 662 F.3d 891, 897 (7th Cir. 2011), overruled with respect 
to mootness analysis by Chapman, 796 F.3d at 787, but as the 
other courts have recognized, there is no reason to think that 
this is the only time when a certification motion is proper.  
    It is enough for present purposes to reconfirm that as long 
as the proposed class representative has not lost on the merits 
before a class certification motion is filed, it is not barred from 
No. 16‐3574                                                     11

seeking class treatment. See, e.g., Gen. Tel. Co. of Southwest v. 
Falcon,  457  U.S.  147,  156  (1982);  see  also  Wiesmueller  v. 
Kosobucki, 513 F.3d 784, 787 (7th Cir. 2008) (“A decision that 
the  claim  of  the  named  plaintiffs  lacks  merit  ordinarily, 
though not invariably, … disqualifies the named plaintiffs as 
proper class representatives.”). In General Telephone, the Court 
cited with approval East Texas Motor Freight Sys. Inc. v. Rodri‐
guez, 431 U.S. 395 (1977). The Court held that  
       [A]t the time the class was certified it was clear 
       that the named plaintiffs were not qualified for 
       line‐driver  positions,  [and  so]  ‘they  could 
       have suffered no injury as  a  result  of  the  alleg‐
       edly  discriminatory  practices,  and  they  were, 
       therefore,  simply  not  eligible  to repre‐
       sent a class of persons who did allegedly suffer 
       injury.’  
457  U.S.  at  156.  (quoting  East  Texas  Motor  Freight, 
431 U.S. at 403–04).  Importantly,  however,  General  Telephone 
also observed that the situation would be different if the class 
had been certified and only after that did it appear “that the 
named plaintiffs were not class members or were otherwise 
inappropriate class representatives.” Id. at 158.  
    We conclude that an unaccepted offer to settle a case, ac‐
companied by a payment intended to provide full compensa‐
tion into the registry of the court under Rule 67, is no different 
in principle from an offer of settlement made under Rule 68. 
The law governing unaccepted contractual offers, as well as 
the law of tenders, supports this result. Moreover, the court’s 
registry is not the kind of “individual account” controlled by 
the plaintiff that was contemplated in the question reserved 
by Campbell‐Ewald. Finally, we cannot say as a matter of law 
12                                                   No. 16‐3574 

that the unaccepted offer was sufficient to compensate plain‐
tiff Fulton for its loss of the opportunity to represent the pu‐
tative class. 
   We  therefore  REVERSE  the  judgment  of  the  district  court 
and REMAND for further proceedings.